PER CURIAM:
Claimant brought this action for damage to his 1978 Toyota when claimant was driving his vehicle on Ixical Service Route 25/2, also known as Berry Mountain Road near Thurmond, West Virginia, on September 14,1991. His vehicle went over a corrugated metal pipe *217sliced the right front tire of the vehicle. Claimant replaced the tire at a cost of $95.35. The incident occurred at approximately 2:00 p.m. when claimant was returning from a family reunion which he had been attending.
Respondent contends that this local service route is a very low priority road. Records from respondent reflect that work was performed to stabilize this road by employees of the respondent one month prior to claimant’s incident. Testimony established that respondent was aware of the exposed jagged edge of the pipe and attempted to cover this defect with dirt. Respondent did not have any complaints about the condition of this particular pipe or culvert prior to claimant’s accident. However, it does not appear that the maintenance performed to stabilize the road included maintenance of the culvert.
The Court has determined that respondent was negligent in the maintenance of this corrugated metal pipe or culvert. It is reasonable to assume that a jagged edge of a corrugated metal pipe may cause damage to a vehicle. Therefore, the Court is of the opinion that claimant has established a claim for the damage to his vehicle.
Accordingly, the Court grants an award to the claimant in the amount of $95.35.
Award of $95.35.